     Case 1:19-cv-01750-NONE-SKO Document 14 Filed 07/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JOSHUA BLAND,                                  No. 1:19-cv-01750-NONE-SKO (PC)
12                       Plaintiff,
13                                                   ORDER ADOPTING FINDINGS AND
             v.
                                                     RECOMMENDATIONS
14    D. MOFFETT, et al.,
                                                     (Doc. No. 12)
15                       Defendants.
16

17          Plaintiff Joshua Bland is a state prisoner proceeding pro se and in forma pauperis in this

18   civil rights action under 42 U.S.C. § 1983. This matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On April 7, 2020, the assigned magistrate judge filed a screening order, finding that

21   plaintiff’s complaint (Doc. No. 1) states a cognizable retaliation claim against Defendant Moffett

22   and cognizable failure-to-protect claims against Defendants Jaime and Stark. (Doc. No. 8.) The

23   magistrate judge found none of plaintiff’s other claims to be cognizable. (Id.) The magistrate

24   judge directed plaintiff, within 21 days, to file a first amended complaint curing the deficiencies

25   in his pleading or notify the court of his desire to proceed only on the claims found cognizable.

26   (Id. at 7.) The judge cautioned plaintiff that failure to comply with the order would result in a

27   recommendation that this action proceed only on the claims found cognizable and that all other

28   claims and defendants be dismissed with prejudice. (Id. at 8.) Although more than 21 days


                                                        1
     Case 1:19-cv-01750-NONE-SKO Document 14 Filed 07/01/20 Page 2 of 2


 1   passed, plaintiff failed to file an amended complaint or notice or to otherwise respond to the

 2   screening order.

 3          Accordingly, on May 22, 2020, the magistrate judge issued findings and

 4   recommendations, recommending (1) that Defendants Bryan, Castellanos, Luna, Stane, and

 5   California Department of Corrections and Rehabilitation be dismissed from this action, and (2)

 6   that all claims in plaintiff’s complaint be dismissed, except for the retaliation claim against

 7   Defendant Moffett and the failure-to-protect claims against Defendants Jaime and Stark. (Doc.

 8   No. 12.) The findings and recommendations were served on plaintiff and provided him fourteen

 9   (14) days to file objections thereto. (Id. at 2.) On June 8, 2020, plaintiff filed a notice that “he’ll
10   proceed upon the cognizable retaliation claim against Defendant Moffett and the cognizable

11   failure to protect claims against Defendants Jaime and Stark.” (Doc. No. 13.)

12          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

13   de novo review of this case. Having carefully reviewed the file, including plaintiff’s notice, the

14   court finds the findings and recommendations to be supported by the record and proper analysis.

15          Accordingly,

16          1.      The findings and recommendations issued on May 22, 2020 (Doc. No. 12) are

17                  adopted in full;

18          2.      Defendants Bryan, Castellanos, Luna, Stane, and California Department of

19                  Corrections and Rehabilitation are dismissed from this action;
20          3.      All claims in plaintiff’s complaint are dismissed with prejudice, except for

21                  plaintiff’s retaliation claim against Defendant Moffett and his claims of failure to

22                  protect against Defendants Jaime and Stark upon which this action shall proceed;

23                  and,

24          4.      This case is referred back to the assigned magistrate judge for further proceedings.

25   IT IS SO ORDERED.
26
        Dated:     July 1, 2020
27                                                       UNITED STATES DISTRICT JUDGE

28

                                                         2
